BuCHAiTAiSr, Y. O.
The wife and husband each allege desertion by the other, commencing May 6th or 8th, 1922, as ground for divorce. Both must fail, under the evidence. The pair were living with the wife’s parents. On May 6th the husband left; the wife remained; they continued separated, and the wife filed petition June 25th, 1924.
The wife admits requests by the husband, in person and by mail, that she should come to live with him in a home of their own, and that she refused unless he would provide a home in a big city and in a municipality other than 'that in *288which the husband’s parents resided. There is, of course, no legal justification for her imposition of such a condition.
• On the other hand, the wife’s replies to the husband were such as to afford reasonable ground for belief that she would, or might return to him, if he established a home in a different town from that where his parents lived. It appears that about five months after the separation the husband did move to another place, but he made no further effort or request to the wife.
Neither party shows the statutory requisite of obstinacy, and petition and counter-claim must both be dismissed. No costs.